Citation Nr: 1526744	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-00 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Chiari I Malformation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her diagnosed Chiari I malformation was caused or aggravated by a motor vehicle accident that occurred during service in January 1983.  She asserts that she did not have any symptoms of a Chiari I malformation prior to the motor vehicle accident and that after the event she started experiencing symptoms such as headaches, photophobia, right-sided numbness, and blackout spells.  The Veteran has also submitted medical literature that shows that a Chiari I malformation can be caused by a spinal injury. 

A January 2009 VA examination report shows that a after a review of a December 2008 MRI of the brain, the Veteran's cerebellar tonsils were low-lying, extending approximately 6 millimeters below the level of the foramen magnum, consistent with Chiari I malformation.  The VA examiner opined that it would be mere speculation to state if the Veteran's Chiari I malformation was from the car accident in 1983.  The examiner noted that most Chiari I malformations are congenital. And that it was not entirely clear that the malformation was symptomatic.  The examiner also reported that Chiari I malformations were often an incidental finding and that the Veteran's left hemibody numbness did not localize to the cranio-cervical junctions, suggesting at least that her numbness would not related to Chiari I malformation.  With regards to the etiology of her headaches, the examiner reported that it would be speculation to state what headache component could be due to Chiari I malformation or prior head trauma.

The Board finds that the January 2009 VA medical opinion is inadequate as the examiner did not provide an adequate rationale.  Moreover, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  By contrast, the January 2008 VA examiner's opinion mostly noted that it would be speculative to opinion whether or not the Veteran's Chiari I malformation was caused or incurred during active service.  The Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  Once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also notes that the VA examiner did not cite to medical authority for the provided opinion that the Veteran's Chiari I malformation was congenital and did not specify whether the condition is a defect or disease.  The distinction of whether the Veteran's Chiari I malformation is a congenital defect as opposed to a disease is important because congenital diseases, but not defects, may be service connected.  Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, (1996) (holding that non-disease or non-injury entities such as congenital defects are not disabilities within the meaning of 38 U.S.C.A § 1110 (2014)); 38 C.F.R. § 3.303(c)(2014) (providing that congenital or developmental defects are not diseases or injuries for VA disability compensation purposes).

VA law defines defects and diseases for purposes of determining if service connection is warranted.  A defect differs from a disease in that the former is more or less stationary in nature while the latter is capable of improving or deteriorating, and any worsening, any change at all might demonstrate that the condition is a disease. Quirin v. Shinseki, 22 Vet. App. 390 (2009) (quoting VAOGCPREC 82-90 (1990)).  The Board also notes that an examiner's determination of whether a condition is a congenital disease or defect must be supported by guidance from medical authorities regarding the proper classification of [the] medical condition at issue.  VAOGCPREC 82-90(1990)).  The difference between a defect and disease for VA disability benefits determinations is that a disease is capable of improving or deteriorating and a defect is not.  O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014).

As the January 2009 examination report is inadequate, a new VA examination concerning the Veteran's Chiari I malformation must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a neurologist to assess the etiology of any diagnosed Chiari I malformation.  The examiner must review the claims file and must note that review in the report.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service treatment records, post-service VA and private medical records, and medical literature provided by the Veteran that notes Chiari I malformation can be caused by trauma or injury.  The examiner must consider the Veteran's lay statements regarding symptomology of the Chiari I malformation and that she had a continuity of symptomatology since service.  The examiner is asked to address the following:

a)  Provide an opinion as to whether the Veteran's Chiari I malformation is congenital or acquired.  The examiner must provide a complete rationale for any opinion expressed and must cite to medical authorities in support of the conclusion.

b)  If the Veteran has a Chiari I malformation that is diagnosed as being acquired, i.e., not congenital, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Chiari I malformation was due to injuries incurred from an in-service motor vehicle accident in January 1983 (a theory the Veteran has asserted).  The examiner must provide a complete rationale for any opinion expressed.

c)  If the Veteran does have Chiari I malformation that is congenital, the examiner must provide an opinion as to whether the Chiari I malformation is (i) a condition that is capable of improvement or deterioration (a congenital disease by VA definition) or (ii) a condition that is not capable of improvement or deterioration (a congenital defect by VA definition).  

d)  If the Veteran has congenital Chiari I malformation that is capable of improvement or deterioration (a congenital disease by VA law definition) the examiner must provide an opinion as to whether is it at least as likely as not (a 50 percent or greater probability) that it underwent an increase in severity during service whether as a result of the January 1983 motor vehicle class.  The examiner must provide a complete rationale for any opinion expressed. 

(e)  If there was such an increase in the severity of the Veteran's Chiari I malformation, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the increase was due to the natural progression of the Chiari I malformation.  The examiner must provide a complete rationale for any opinion expressed.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




